Case 1:20-cv-11921-TLL-PTM ECF No. 41, PageID.810 Filed 02/03/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         NORTHERN DIVISION

SHIKEAL JENKINS, and
MCKENZIE MOE,                         Case No. 1:20-cv-11921
Individually and on behalf of all
others similarly situated,            Hon. Thomas L. Ludington
      Plaintiff,
                                      Magistrate Judge Patricia T. Morris
vs.
MORLEY COMPANIES,
INCORPORATED,
      Defendant.

Jennifer McManus (P65976)                Allan S. Rubin (P44420)
Fagan McManus, P.C.                      Daniel C. Waslawski (P78037)
Attorneys for Plaintiff s                Jackson Lewis P.C.
25892 Woodward Avenue                    Attorneys for Defendant
Royal Oak, Michigan                      2000 Town Center, Suite 1650
(248) 542-6300                           Southfield, Michigan 48075
jmcmanus@faganlaw.com                    (248) 936-1900
                                         allan.rubin@jacksonlewis.com
Clif Alexander                           daniel.waslawski@jacksonlewis.com
Austin W. Anderson
Anderson Alexander, PLLC
Attorneys for Plaintiff s
819 N. Upper Broadway
Corpus Christi, Texas 78401
(361) 452-1279
clif@a2xlaw.com
austin@a2xlaw.com


 ORDER GRANTING MOTION FOR SETTLEMENT APPROVAL AND
         DISMISSAL OF LAWSUIT WITH PREJUDICE
Case 1:20-cv-11921-TLL-PTM ECF No. 41, PageID.811 Filed 02/03/21 Page 2 of 4




      After a review of Plaintiffs’ Unopposed Motion for Approval of Settlement

and Stipulation of Dismissal with Prejudice, ECF No. 40, the Settlement Agreement,

and the Declaration of Plaintiffs’ Counsel, the Court is satisfied that the settlement

reached is a “fair and reasonable resolution of a bona fide dispute” under the Fair

Labor Standards Act. See, e.g., Dillworth et. al. v. Case Farms Processing, Inc., No.

5:08-cv-1694, 2010 WL 776933, at *9 (N.D. Ohio Mar. 8, 2010); see also Lynn’s

Food Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir. 1982); 29 U.S.C. § 216.

      It is therefore this 29 day of January 2021 Ordered and Adjudged as Follows:

      1.     The Proposed Settlement is APPROVED, including, but not limited to,

the Service Awards, attorneys’ fees and costs to Plaintiffs’ Counsel, and Notice

Process.

      2.     That for purposes of settlement a FLSA collective action is certified,

consisting of the following:

      The “Settlement Class” or the “Class” consists of all current or former
      employees of Morley employed as customer service representatives,
      except those who were only paid (a) using the “Mo-Time” or the “Shift
      Planning” self-reporting procedure or (b) who received “plug time,”
      that were employed by Morley, anywhere in the United States, at any
      time from July 16, 2017 through the final disposition of this matter.
      Notwithstanding the foregoing exceptions, the Settlement Class
      includes all customer service representatives who have previously filed
      a consent to join this Lawsuit (“Named Plaintiffs and the Opt-In
      Plaintiffs”) regardless of how they reported time but shall not include
      any person who either (a) never worked for Morley, or (b) last worked
      for Morley before July 16, 2017.

      IT IS FURTHER ORDERED that:
Case 1:20-cv-11921-TLL-PTM ECF No. 41, PageID.812 Filed 02/03/21 Page 3 of 4




       All capitalized terms not otherwise defined in this Order shall have the

         same meaning ascribed to them in the Parties’ Settlement Agreement;

       JND Legal Administration will serve as “Settlement Administrator” in

         providing notice, claim process and administration services under the

         Settlement Agreement;

       Named Plaintiffs are appointed as representatives for the Settlement Class;

         and

       Plaintiffs’ Counsel (Jennifer McManus (P65976) of Fagan McManus, P.C.

         and Clif Alexander and Austin W. Anderson of Anderson Alexander,

         PLLC are approved as Class Counsel for the Settlement Class.

      IT IS FURTHER ORDERED that the form and content of the Notice of

Proposed Settlement and the Claim Form attached to the Motion to Approve

Settlement are adequate, proper, comport with Due Process, and they are hereby

approved and authorized for distribution to Class Members;

      IT IS FURTHER ORDERED that Counsel for the Parties are hereby

authorized to jointly use all reasonable procedures in connection with approval and

administration of the settlement that are not materially inconsistent with this Order

or the Settlement Agreement, including making, without further approval of the

Court, minor changes to the form or content of the Notice, moderate extensions of
Case 1:20-cv-11921-TLL-PTM ECF No. 41, PageID.813 Filed 02/03/21 Page 4 of 4




time that do not alter effective dates, and minor changes to other exhibits that they

jointly agree are reasonable or necessary.

      IT IS FURTHER ORDERED that this case be and is DISMISSED with

Prejudice and without attorney fees or costs, except as provided in the Settlement

Agreement.


             Dated: February 3, 2021                s/Thomas L. Ludington
                                                    THOMAS L. LUDINGTON
                                                    United States District Judge
